F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         June 17, 2005
                                 TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                               Clerk

 DAVID EUGENE EVANS,

       Petitioner - Appellant,

 v.                                                     No. 04-5181
                                                     (N. D. Oklahoma)
 DAYTON POPPEL, Warden of                       (D.Ct. No. CV-02-293-H(M))
 Lawton Correctional Center,
 ATTORNEY GENERAL OF THE
 STATE OF OKLAHOMA,

       Respondents - Appellees.


         ORDER DENYING CERTIFICATE OF APPEALABILITY
                   AND DISMISSING APPEAL


Before KELLY, O’BRIEN, and TYMKOVICH, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Petitioner-Appellant David Evans, a state prisoner appearing pro se, seeks a

certificate of appealability ("COA") allowing him to appeal the district court's

order denying his petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.
Because we determine that Evans has not made a "substantial showing of the

denial of a constitutional right," 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529

U.S. 473, 483-84 (2000), we deny a COA and dismiss the appeal.

       The parties are familiar with the facts, and we need not restate them here.

On appeal, Evans reasserts the claims he presented below, specifically that (1)

there was insufficient evidence to prove the essential elements of trafficking in

drugs (after former conviction of two or more felonies), and (2) he received

ineffective assistance of trial counsel. After careful consideration of the materials

submitted by Evans against a backdrop of the state court record, it is apparent the

conclusions of the district court are not reasonably debatable. See Miller-El v.

Cockrell, 537 U.S. 322, 327 (2003); R. Docs. 15, 16.

      For substantially the same reasons set forth by the district court, we DENY

Evans' request for a COA and DISMISS the appeal.

                                       Entered by the Court:

                                       Terrence L. O’Brien
                                       United States Circuit Judge




                                         -2-